Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May
30, 2007, is by and among DADE BEHRING INC., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto (the
“Lenders”), CITICORP USA, INC., as Syndication Agent and BANK OF AMERICA, N.A.,
as Administrative Agent for the Lenders (the “Administrative Agent”).  Terms
used but not otherwise defined herein shall have the meanings provided in the
Existing Credit Agreement described below.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the Lenders, the Syndication Agent and
the Administrative Agent have entered into that certain Credit Agreement dated
as of April 27, 2005 (as amended by that certain First Amendment dated as of
October 16, 2006 and as further amended, modified, extended, renewed, restated,
replaced or increased from time to time, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested, and the Lenders have agreed, to increase
the Commitments in an amount equal to $200,000,000 (the “Facility Increase”) and
to amend the Existing Credit Agreement as provided herein;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1

DEFINITIONS

SUBPART 1.1              Certain Definitions.  Unless otherwise defined herein
or the context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

“Second Amendment” is defined in Subpart 3.1.

“Second Amendment Effective Date” is defined in Subpart 3.1.

SUBPART 1.2              Other Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Amendment, including its
preamble and recitals, have the meanings provided in the Existing Credit
Agreement.


--------------------------------------------------------------------------------


PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.

SUBPART 2.1              The recitals in the Existing Credit Agreement are
hereby amended by deleting the second paragraph and replacing it with the
following:

The Borrower and the Guarantors have requested, and the Lenders have agreed, to
provide a revolving credit facility in the aggregate amount of $800,000,000 (the
“Revolving Credit Facility”) on the terms and conditions set forth herein.

SUBPART 2.2              Section 1.01 of the Existing Credit Agreement is hereby
amended by deleting the definition of “Maturity Date” and replacing it with the
following:

“Maturity Date” means May 30, 2012.

SUBPART 2.3              Section 10.06(b) of the Existing Credit Agreement is
hereby amended by deleting subsection (iv) and replacing it with the following:

(iv)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

SUBPART 2.4              Article X of the Existing Credit Agreement is hereby
amended by adding the following new Section 10.18:


SECTION 10.18       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION WITH
ALL ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY (INCLUDING IN CONNECTION
WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT), THE BORROWER AND THE LOAN PARTIES ACKNOWLEDGE AND AGREE THAT: (I) (A)
THE ARRANGING AND OTHER SERVICES REGARDING THIS AGREEMENT PROVIDED BY THE
ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS ARE ARM’S-LENGTH COMMERCIAL
TRANSACTIONS BETWEEN THE BORROWER, THE LOAN PARTIES AND THEIR RESPECTIVE
AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE JOINT LEAD
ARRANGERS, ON THE OTHER HAND, (B) THE BORROWER AND THE LOAN PARTIES HAVE
CONSULTED THEIR OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT
IT HAS DEEMED APPROPRIATE, AND (C) THE BORROWER AND THE LOAN PARTIES ARE CAPABLE
OF EVALUATING, AND UNDERSTANDS AND ACCEPTS, THE TERMS, RISKS AND CONDITIONS OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS; (II) (A)
THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS EACH IS AND HAS BEEN
ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS EXPRESSLY AGREED IN WRITING BY THE
RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND WILL NOT BE ACTING AS AN ADVISOR,
AGENT OR FIDUCIARY FOR THE BORROWER, THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OTHER PERSON AND (B) NEITHER THE ADMINISTRATIVE AGENT NOR THE
JOINT LEAD ARRANGERS HAVE ANY OBLIGATION TO THE BORROWER, THE LOAN PARTIES OR
ANY OF THEIR RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER


--------------------------------------------------------------------------------



LOAN DOCUMENTS; AND (III) THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS
AND THEIR RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS
THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE BORROWER, THE LOAN PARTIES
AND THEIR RESPECTIVE AFFILIATES, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE
JOINT LEAD ARRANGERS HAVE ANY OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS TO
THE BORROWER, THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWER THE LOAN PARTIES HEREBY WAIVE AND
RELEASE ANY CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE
JOINT LEAD ARRANGERS WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR
FIDUCIARY DUTY IN CONNECTION WITH ANY ASPECT OF ANY TRANSACTION CONTEMPLATED
HEREBY.

SUBPART 2.5              Schedule 2.01 of the Existing Credit Agreement is
hereby deleted in its entirety and a new schedule in the form of Schedule 2.01
attached hereto is substituted therefor.

SUBPART 2.6              Schedule 10.06 of the Existing Credit Agreement is
hereby deleted in its entirety.

PART 3

CONDITIONS TO EFFECTIVENESS

SUBPART 3.1                  Second Amendment Effective Date.  This Amendment
shall be and become effective as of the date hereof (the “Second Amendment
Effective Date”) when all of the conditions set forth in this Part 3 shall have
been satisfied or waived, and thereafter this Amendment shall be known, and may
be referred to, as the “Second Amendment.”

SUBPART 3.2                  Execution of Counterparts of Amendment.  The
Administrative Agent shall have received counterparts of this Amendment, which
collectively shall have been duly executed on behalf of the Borrower, the
Guarantor, the Lenders and the Administrative Agent.

SUBPART 3.3                  Officer’s Certificates.  The Administrative Agent
shall have received a certificate signed by a Responsible Officer of each Loan
Party, dated the date of this Amendment, (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the Facility
Increase and (ii) certifying that, before and after giving effect to the
Facility Increase and the effectiveness of the Amendment, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects after giving effect to
the Second Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, and (B) no Default has
occurred and is continuing.

SUBPART 3.4                  Assignment and Assumptions.  To the extent
necessary to give effect to the reallocations of the Obligations effected by the
amendment to Schedule 2.01 to the Existing Credit Agreement, each Lender hereby
sells and assigns, without recourse, to the Lenders providing the Facility
Increase (the “Increase Lenders”), and each of the Increase Lenders, hereby
purchases and assumes, without recourse, from each such Lender, effective as of
the Second Amendment Effective Date, such interests in such Lender’s rights and
obligations


--------------------------------------------------------------------------------


under the Existing Credit Agreement (including, without limitation, the
Obligations owing to such Lender that are outstanding on the Second Amendment
Effective Date).

SUBPART 3.5              Fees and Expenses.  The Administrative Agent shall have
received from the Borrower (i) for the account of the Lenders the aggregate
amount of fees and invoiced expenses earned, due and payable in connection with
the consummation of the transactions contemplated hereby and consistent with
that certain Engagement Letter dated May 8, 2007 among the Borrower, the
Administrative Agent and Banc of America Securities LLC and as notified by the
Administrative Agent to the Borrower and (ii) all reasonable invoiced
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and out-of-pocket expenses of Moore & Van Allen
PLLC, special counsel to the Administrative Agent.

PART 4

MISCELLANEOUS

SUBPART 4.1                  Cross-References.  References in this Amendment to
any Part or Subpart are, unless otherwise specified, to such Part or Subpart of
this Amendment.

SUBPART 4.2                  Instrument Pursuant to Existing Credit Agreement. 
This Amendment is executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Credit
Agreement.

SUBPART 4.3                  References in Other Loan Documents.  At such time
as this Amendment shall become effective pursuant to the terms of Subpart 3.1,
all references to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Amendment.

SUBPART 4.4                  Counterparts/Telecopy.  This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of executed counterparts of the Amendment by
telecopy, facsimile or electronic mail shall be effective as an original and
shall constitute a representation that an original shall be delivered.

SUBPART 4.5                  Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

SUBPART 4.6                  Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

SUBPART 4.7                  General.  Except as amended hereby, the Existing
Credit Agreement and all other Loan Documents shall remain unchanged and
continue in full force and effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

BORROWER:

DADE BEHRING INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

PARENT:

DADE BEHRING HOLDINGS INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SUBSIDIARY GUARANTORS:

DADE FINANCE LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DADE BEHRING FINANCE CO. LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SECOND AMENDMENT

DADE BEHRING INC.

 


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N. A.,

 

in its capacity as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LENDERS:

BANK OF AMERICA, N. A.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SECOND AMENDMENT

DADE BEHRING INC.

 


--------------------------------------------------------------------------------


 

[

],

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SECOND AMENDMENT

DADE BEHRING INC.

 


--------------------------------------------------------------------------------


Schedule 2.01

Commitments and Applicable Percentages

Lender

 

Commitment Amount

 

Commitment Percentage

 

Bank of America, N.A.

 

$

65,000,000

 

8.125

%

Citicorp USA, Inc.

 

$

65,000,000

 

8.125

%

BNP Paribas

 

$

60,000,000

 

7.500

%

Dresdner Bank AG in Frankfurt am Main

 

$

60,000,000

 

7.500

%

The Royal Bank of Scotland plc

 

$

60,000,000

 

7.500

%

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

6.250

%

SunTrust Bank

 

$

50,000,000

 

6.250

%

Wells Fargo Bank, N.A.

 

$

50,000,000

 

6.250

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

$

50,000,000

 

6.250

%

KeyBank National Association

 

$

50,000,000

 

6.250

%

Morgan Stanley Bank

 

$

45,000,000

 

5.625

%

U.S. Bank National Association

 

$

35,000,000

 

4.375

%

The Bank of New York

 

$

35,000,000

 

4.375

%

National City Bank

 

$

35,000,000

 

4.375

%

Banco Bilbao Vizcaya Argentaria S.A.

 

$

35,000,000

 

4.375

%

The Governor and Company of the Bank of Ireland

 

$

25,000,000

 

3.125

%

The Northern Trust Company

 

$

25,000,000

 

3.125

%

Morgan Stanley Senior Funding, Inc.

 

$

5,000,000

 

0.625

%

 

 

 

 

 

 

Total:

 

$

800,000,000

 

100.000

%

 


--------------------------------------------------------------------------------